Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant has placed claim 16 into claim 14, which was previously objected to.  Claims 20-22 were also objected to and have been placed in independent form. A specific reasons for allowance is not recited here, since it is clear from the record and the previous rejections what is the specific allowable subject matter (i.e. the objected to claim limitations that were put into independent form).
	EXAMINER’S COMMENTS
The IDS filed on July 25, 2022 has been considered.  The Taiwanese Patent office action utilized WO 2010-134427 A1 in their rejection where they refer to Figure 5 and an obviousness to add a radial rim to reject claim 14 of the current application.  The radial rim is (25) in the current application, where Figure 5  of WO 2010-134427 does not show a radial rim, as well as, there is no prior art that discloses all of the features of the deflector as recited in claim 14.  Claims 20 and 21 are rejected in the Taiwanese Office Action using Figure 5, however, the Examiner does not agree that the “chamfer” should be considered as a “truncated cone” in Figure 5 of the prior art.  Claim 22 is rejected by stating “the distance is a parameter which can be adjusted depending on real situations”.  This rejection is not a proper rejection in US practice without showing in the prior art that it is a results effective variable, as well as, the limitations are not rejectable under design choice due to the applicant has given specific reasons for this geometry (see ¶0027 of the current application).   The Examiner has not used WO 2010-134427 to reject independent claims 14 and 20-22, and consider this case allowable.
   The Examiner has also discussed the Chinese Patent Office Action and their rejection in the Final Office Action mailed on June 7, 2022.  
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746